EXHIBIT 99 NEWS RELEASE FOR IMMEDIATE RELEASE NRG ENERGY AND UI’S APPROVAL Project will provide peaking electricity to all Connecticut residents Princeton, NJ and New Haven, CT; June 25, 2008 – NRG Energy, Inc. (NYSE:NRG) and The United Illuminating Company (UI), a subsidiary of UIL Holdings Corporation (NYSE: UIL), today were awarded the contract to build approximately 200 megawatts (MW) of new peaking generation at NRG’s existing Devon plant in Milford, CT. The peaking plant will be owned by GenConn Energy LLC, a 50-50 partnership between UI and NRG. The new Devon peaking plant, which will provide power to all Connecticut residents during peak usage periods, is scheduled to be in operation by June 1, 2010. “This is good news for Connecticut ratepayers. Building this plant will reduce costs for electric customers during peak periods, improve reliability and decrease reliance on older, less efficient units,” said James P. Torgerson, CEO of The United Illuminating Company. “We are eager to take the next step in this project.” “The DPUC’s decision to award this important initiative to the GenConn partnership, combined with the State Legislature’s vision, will mean a new era in energy policy that will benefit all Connecticut residents,” said David Crane, CEO and President of NRG Energy, Inc. “NRG and UI each share a common focus on value for the customer, and we look forward to proceeding with the GenConn project.” The DPUC today made its formal decision to choose GenConn as the provider of 194 MW of new peaking generation at Devon, one of three projects chosen to help address the state’s growing need for more power generation during the heaviest load periods. This GenConn partnership comes out of Connecticut’s need for more peaking power generation, or power that is required during times of highest demand, such as periods of extreme weather conditions or unexpected transmission or generation outages. This partnership was developed in accordance with a law passed by the
